~ io

AO 442 (Rev. LI/L1) Arrest Warrant

fla TAFSSS A

 

UNITED STATES DISTRICT COURT Received uses
o1. 04 ab!

for the
DISTRICT OF SOUTH CAROLINA

United States of America

 

v. )
) Case No. 6:19-239
)
)
)
SCOTT A. KOHN )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) SCOTT A. KOHN >
who is accused of an offense or violation based on the following document filed with the court:

 

QO Indictment (KX Superseding Indictment © Information © Superseding Information © Complaint
© Probation Violation Petition © Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

Title 18, United States Code, Section 1349
Title 18, United States Code, Section 981(a)(1)(C)
Title 28, United States Code, Section 2461(c)

 

 

Date: _ 07/09/2019 siJackie Aiken, Deputy Clerk
Issuing officer's signature
ROBIN BLUME
City and state: — Greenville, South Carolina CLERK OF COURT

 

 

Printed name and title

 

Return

 

 

This warrantwas received on (date) | 0 7. 09-L0/ 4 , and the person was arrested on (date) OF-dAl. L014
Dat: J 7 AS -RO/F srt Z Lusi Aue ASTHS

rresting officer's signature

by Panna Nibties, Otte Unalyat

: Printed name and title

 

 
